Citation Nr: 1501342	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, which confirmed and continued previous denials of service connection for bilateral hearing loss and tinnitus. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1992, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 1992 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  In an unappealed decision, dated in February 1992, the RO denied the Veteran's claim for service connection for tinnitus.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 1992 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The February 1992 decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

2.  New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The February 1992 decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).  

4.  New and material evidence having been received, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014). 



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims for new and material evidence, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeals in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis -New and Material Evidence 

The Board is required to address this particular issue (e.g., the new and material claims) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In February 1992, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision, and it therefore became final.  Evidence submitted prior to that decision included service treatment records.  The RO denied the claim, stating in part that the Veteran did not have current medical evidence as to hearing loss or tinnitus.  

Since the February 1992 Rating Decision evidence submitted includes a March 1994 request to reopen his tinnitus claim in which the Veteran stated that he had ringing in his ears (which the RO did not treat as a claim to reopen); a November 2010 VA examination; and a January 2011 addendum opinion to that examination.  The examination contains a diagnosis of precipitous hearing loss in the right and left ear at the 3000-4000 Hz range; as well as the Veteran's complaints of constant tinnitus, a condition of which he is competent to testify to.  The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 1992 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a current diagnosis, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claims of service connection for bilateral hearing loss and tinnitus is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus due to service, when he was exposed to acoustic trauma while serving as light weapons infantryman.  See  April 2012 VA Form 9.  
In May 2012, the Veteran submitted an authorization for records from a Dr. J.B.W. Jr. who he claimed treated him for tinnitus and hearing loss from January 1971 through December 1971.  VA has made no attempt to obtain these records and should do so upon remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c)(1) (2014).   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization for the release of medical records from Dr. J.B.W. Jr for his hearing loss and tinnitus treatment in 1971.  See May 2012 Authorization.  If the Veteran provides the necessary authorization, request the private physician's records and any other identified records.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


